DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 6, 8, 12 and 17-21 have been amended. Claims 4, 7 and 13 have been cancelled. Claims 1-3, 5, 6, 8-12 and 14-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 9,884,628 B1) in view of Nothacker et al. (Nothacker; US Pub No. 2016/0318521 A1) and Brokaw et al. (Brokaw; US Patent No. 9,974,478 B1).
As per claim 1, Grant teaches a system for determining individual impairment, the system comprising: 
… 

use the first sensor to sense first sensed information about a monitored individual without commanding a monitored individual to engage in a particular activity (col. 7, lines 41-43 & 46-48);
determine a first impairment value for the monitored individual based at least in part on the first sensed information (col. 9, lines 1-4: “YES”)… 


based at least in part on the first impairment value, provide a command to the monitored individual requesting that the monitored individual engage in a particular activity (col. 10, lines 40-48);
use the second sensor to sense (col. 10, lines 43-48); and
determine a second impairment value for the monitored individual based at least in part on the second sensed information (col. 11, lines 33-36: “YES”).
Grant does not expressly teach a mobile device including a first sensor, a second sensor, a processing resource, and a non-transitory computer-readable medium embodying a set of instructions, which when executed by the processing resource cause the processing resource to… 
wherein the first impairment value corresponds to a passive impairment test selected from a group consisting of: a balance test of the monitored individual, and a location test of the monitored individual.
	Nothacker teaches a mobile device (paragraph [0021]: mobile computing device of the user being a smartphone, tablet or a wearable; paragraph [0029]: detecting a vehicle-user interaction through detecting, collecting, analyzing and/or evaluating environmental data pertaining to the user through a mobile computing device of the user; additionally, the environmental data is preferably collected by the mobile computing device of the user) including a first sensor, a second sensor (paragraph [0021], lines 3-4 & 19-21), a processing resource, and a non-transitory computer-readable medium embodying a set of instructions, which when executed by the processing resource cause the processing resource to (paragraph [0088]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile computing device within a vehicle for determining an impairment state of a user as taught by Nothacker, since although the prior art of Grant states monitoring devices which are fixedly attached and exclude personal electronic devices, the prior art of Grant does not state that the use of such personal electronic devices would render the system unusable for its intended purpose and additionally, it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Brokaw teaches wherein the first impairment value corresponds to a passive impairment test selected from a group consisting of: a balance test of the monitored individual, and a location test of the monitored individual (col. 9, lines 21-30: balance; col. 42, line 43; col. 45, line 7).
	As the combination of Grant in view of Nothacker teaches the use of a portable electronic device within a vehicle for determining the impairment state of a user, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the balance determination using mobile computing device within a vehicle environment as taught by Brokaw, since Brokaw states in column 9, lines 19-20 that such a modification would result in improving quality and safety of a subject’s movement.
As per claim 2, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the first sensor is  (Nothacker, paragraph [0021], lines 17-20), and wherein the first sensed information includes acceleration data from the accelerometer (Grant, col. 5, lines 57-62: acceleration monitor; col. 7, lines 41-43: sudden motion).
As per claim 3, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the first sensor is  (Nothacker, paragraph [0021], lines 17-20), and wherein the second sensed information includes image data from the camera (Grant, col. 13, lines 7-8: image sensor; col. 10, lines 40-43: user interaction with an user interface).
As per claim 6, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the first sensor is (Grant, col. 5, lines 57-62; col. 13, lines 4-8).
As per claim 8, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the instructions, which when executed by the processing resource further cause the processing resource to 
(Nothacker, paragraph [0017]).
As per claim 21, (see rejection of claim 1 above) a system for determining individual impairment, the system comprising:
a hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), device including a first sensor, a second sensor, a processing resource, and a non-transitory computer-readable storage medium embodying a set of instructions, which when executed by the processing resource cause the processing resource to 

use the first sensor to sense first sensed information about a monitored individual without commanding a monitored individual to engage in a particular activity;
determine a first impairment value for the monitored individual based at least in part on the first sensed information, wherein the first impairment value corresponds to a balance of the monitored individual; and


based at least in part on the first impairment value, provide a command to the monitored individual requesting that the monitored individual engage in a particular activity;
use the second sensor to sense 
determine a second impairment value for the monitored individual based at least in part on the second sensed information.


Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Nothacker and Brokaw as applied above, and further in view of Fields et al. (Fields; US Patent No. 9,135,803 B1).
As per claim 5, Grant in view of Nothacker and Brokaw, and further in view of Fields, further teaches the system of claim 1 
a user attached monitor device including an attachment device operable to physically attach the user attached monitor device to the monitored individual (Fields, col. 5, lines 36-38); and
wherein the mobile device (Nothacker, paragraph [0021]) is a user detached monitor device associated with the monitored individual (Fields, Fig. 1, On-Board Computer 114)(Fields, col. 4, lines 41-44).
As per claim 9, Grant in view of Nothacker and Brokaw teaches the system of claim 1, wherein the mobile device further includes:
… wherein providing the command to the monitored individual requesting that the monitored individual engage in the particular activity (Grant, col. 10, lines 40-48).
	Grant in view of Nothacker and Brokaw does not expressly teach a historical database holding historical information about the monitored individual; and
… is based at least in part on the first impairment value and the historical information about the monitored individual.
Fields teaches a historical database holding historical information about the monitored individual (col. 12, lines 4-14); and
… is based at least in part on the first impairment value and the historical information about the monitored individual (col. 12, lines 4-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.
As per claim 10, Grant in view of Nothacker and Brokaw teaches the system of claim 1.
Grant in view of Nothacker and Brokaw does not expressly teach wherein determining the first impairment value for the monitored individual based at least in part on the first sensed information includes: 
calculating a value using the first sensed information and 
comparing the value with a baseline threshold value.
Fields teaches wherein determining the first impairment value for the monitored individual based at least in part on the first sensed information includes: 
calculating a value using the first sensed information (col. 12, lines 4-5) and 
comparing the value with a baseline threshold value (col. 12, lines 4-5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.
As per claim 11, Grant in view of Nothacker and Brokaw teaches the system of claim 1.
Grant in view of Nothacker and Brokaw does not expressly teach wherein determining the second impairment value for the monitored individual based at least in part on the second sensed information includes: 
calculating a value using the second sensed information; and 
comparing the value with a baseline threshold value.
Fields teaches wherein determining the second impairment value for the monitored individual based at least in part on the second sensed information includes: 
calculating a value using the second sensed information (col. 12, lines 4-5); and 
comparing the value with a baseline threshold value (col. 12, lines 4-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.

Claims 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Nothacker, Brokaw and Fields.
As per claim 12, Grant teaches a method for determining impairment of a monitored individual, the method comprising:
monitoring first sensed information about a monitored individual (col. 7, lines 41-43 & 46-48), wherein the first sensed information is received from a first sensor included in a … device associated with the monitored individual (col. 13, lines 4-8: image sensor), wherein the first sensed information is generated by the first sensor without commanding the monitored individual to engage in a particular activity (col. 7, lines 41-43 & 46-48)
determining, by a processing resource… a first impairment value for the monitored individual based at least in part on the first sensed information (col. 9, lines 1-4: “YES”)…
… requesting, by the processing resource… that the monitored individual engage in a particular activity (col. 10, lines 40-43);
monitoring second sensed information about the monitored individual sensed during a period that the monitored individual is engaged in the particular activity (col. 10, lines 40-48)… and
determining, by the processing resource… a second impairment value for the monitored individual based at least in part on the second sensed information (col. 11, lines 33-36: “YES”).
Grant does not expressly teach a hand-held mobile a processing resource included in the hand-held mobile device… wherein the first impairment value corresponds to a balance of the monitored individual; 
comparing, by the processing resource included in the mobile device, the first impairment value for the monitored individual with a threshold value;
based upon the comparison of the first impairment value with the threshold value… wherein the second sensed information is received from a second sensor included in the mobile 
Nothacker teaches a hand-held mobile a processing resource included in the hand-held mobile device (paragraph [0021]: mobile computing device of the user being a smartphone, tablet or a wearable; paragraph [0029]: detecting a vehicle-user interaction through detecting, collecting, analyzing and/or evaluating environmental data pertaining to the user through a mobile computing device of the user; additionally, the environmental data is preferably collected by the mobile computing device of the user).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile computing device within a vehicle for determining an impairment state of a user as taught by Nothacker, since although the prior art of Grant states monitoring devices which are fixedly attached and exclude personal electronic devices, the prior art of Grant does not state that the use of such personal electronic devices would render the system unusable for its intended purpose and additionally, it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Brokaw teaches wherein the first impairment value corresponds to a balance of the monitored individual (col. 9, lines 21-30: balance; col. 42, line 43; col. 45, line 7).
	As the combination of Grant in view of Nothacker teaches the use of a portable electronic device within a vehicle for determining the impairment state of a user, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the balance determination using mobile computing device within a vehicle environment as taught by Brokaw, since Brokaw states in column 9, lines 19-20 that such a modification would result in improving quality and safety of a subject’s movement.
Fields teaches comparing, by the processing resource… the first impairment value for the monitored individual with a threshold value (col. 12, lines 4-8);
based upon the comparison of the first impairment value with the threshold value (col. 12, lines 4-8)… wherein the second sensed information is received from a second sensor included in the… device associated with the monitored individual (col. 5, lines 4-6 & 36-38).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline sensor data threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing measured sensor data to baseline data.
As per claim 14, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 13, wherein the first sensor and the second sensor are the same sensor (Fields, col. 5, line 1: one physiological sensor).
As per claim 15, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein first sensed information is motion information from an accelerometer of a device associated with the monitored individual (Fields, col. 5, lines 3-6).
As per claim 16, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein the second sensed information includes image data from a camera of a device associated with the monitored individual (Grant, col. 13, lines 7-8: image sensor; col. 10, lines 40-43: user interaction with an user interface).
As per claim 17, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein the method further includes:
receiving, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), historical information about the monitored individual (Fields, col. 12, lines 4-14); and
wherein requesting that the monitored individual engage in the particular activity (Grant, col. 10, lines 40-48) is based at least in part on the first likelihood of impairment and the historical information about the monitored individual (Fields, col. 12, lines 4-14).
As per claim 18, Grant in view of Nothacker, Brokaw and Fields teaches the method of claim 12, wherein the method further includes:
reporting, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), a likelihood of impairment based upon the second impairment value to a monitoring officer assigned to monitor the monitored individual (Nothacker, paragraph [0017]).
As per claim 19, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein determining the first impairment based at least in part on the first sensed information includes:
calculating, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), a value using the first sensed information (Fields, col. 12, lines 4-5); and
comparing, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), the value with a baseline threshold value (Fields, col. 12, lines 4-5).
As per claim 20, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein determining the second impairment value based at least in part on the second sensed information includes:
calculating, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), a value using the second sensed information (Fields, col. 12, lines 4-5); and
comparing, by the processing resource included in the hand-held mobile device (Nothacker, paragraph [0021], lines 3-4), the value with a baseline threshold value (Fields, col. 12, lines 4-5).
	
Response to Arguments
Applicant's arguments filed March 08, 2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the combination of Grant in view of Nothacker and Brokaw does not expressly teach the claim limitations of independent claim 1 (Remarks, pgs. 8-9), Examiner respectfully disagrees. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile computing device within a vehicle for determining an impairment state of a user as taught by Nothacker, since although the prior art of Grant teaches monitoring devices which are fixedly attached and exclude personal electronic devices, the prior art of Grant does not state that the use of such personal electronic devices would render the system unusable for its intended purpose and additionally, it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). The above argument is equally applied to claims 2, 3, 5, 6, 8-12 and 14-21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684